Citation Nr: 1031620	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  06-07 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for chronic fatigue 
syndrome.

4.  Entitlement to service connection for facial neuralgia.

5.  Entitlement to an initial rating in excess of 30 percent for 
dysthymic disorder.

6.  Entitlement to a rating in excess of 30 percent for anterior 
cruciate ligament deficient, right knee, status post arthroscopy 
and partial meniscectomy.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
recurring staph infection.

(The issues of entitlement to service connection for headaches; 
service connection for a stomach disorder, to include as 
secondary to medications for a service-connected right knee 
disability; and entitlement to a rating in excess of 10 percent 
for a painful left wrist status post ganglionectomy are the 
subject of a separate decision).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision rendered by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a bilateral eye disorder, bilateral hearing loss, 
chronic fatigue syndrome, and facial myalgia; awarded service 
connection for dysthymic disorder and assigned an initial 30 
percent rating; continued a previously assigned 30 percent rating 
for a right knee disability; and denied compensation under 
38 U.S.C.A. § 1151 for a recurring staph infection.

The  issue of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disabilities (TDIU) has been raised by the 
record in a statement from the Veteran's attorney dated in 
March 2009, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In a March 2009 statement, the Veteran, through his attorney, 
expressed disagreement with the denial of service connection for 
a bilateral eye disorder, bilateral hearing loss, chronic fatigue 
syndrome, and facial myalgia; the initial 30 percent rating 
assigned for dysthymic disorder; the 30 percent rating continued 
for a right knee disability; and the denial of compensation under 
38 U.S.C.A. § 1151 for a recurring staph infection in the RO's 
March 2008 rating decision.  This statement is accepted as a 
timely notice of disagreement (NOD) with the March 2008 rating 
decision cited on these issues, but a statement of the case (SOC) 
has not been issued.  38 C.F.R. §§ 20.201, 20.302(a) (2009).  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims) held that when an appellant files a timely 
NOD and no SOC is issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of an SOC.  
Consequently, this matter will be remanded for the issuance of an 
SOC.

The Board notes that a decision from the Office of Disability 
Adjudication and Review of the Social Security Administration 
(SSA) determined that the Veteran was disabled for SSA purposes 
from January 2006 due to degenerative disc disease and 
depression.  When the record suggests that SSA may have records 
pertinent to the appellant's claim, but which have not been 
obtained, either a remand is required to obtain the records, or a 
non-conclusory explanation needs to be provided as to why the SSA 
records would have no reasonable possibility of substantiating 
the claim.  38 U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1).  
Here, the SSA records appear to be pertinent to the Veteran's 
claim for an initial rating in excess of 30 percent for dysthymic 
disorder.  Therefore, the RO should also request those records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the SSA the 
records pertinent to the Veteran's claim for 
Social Security disability benefits as well 
as the medical records relied upon concerning 
that claim.  Any negative search result 
should be noted in the record and 
communicated to the Veteran.

2.  The RO should issue to the Veteran and 
his attorney an SOC addressing the seven (7) 
issues listed on the title page of this 
remand.  All applicable criteria should be 
addressed in the SOC.  Along with the SOC, 
the RO must furnish to the Veteran and his 
attorney a VA Form 9 (Appeal to Board of 
Veterans' Appeals) and afford them the 
applicable time period for perfecting an 
appeal to these issues.  (The Veteran and his 
attorney are hereby reminded that appellate 
consideration of this claim may be obtained 
only if a timely appeal is perfected).  If, 
and only if, the Veteran files a timely 
appeal, these issues should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




